Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-25 are presented for examination. Applicant filed an amendment on 1/10/22 amending claims 1, 10, 19 and 24-25. After careful consideration of Applicant’s remarks, the examiner has withdrawn the grounds of rejection of claims 1-2, 6-8 and 20-25 based on 35 U.S.C. 102(a)(1) and the grounds of rejection of claims 3-5, 9, and 15-18 based on 35 U.S.C. 103, however, new grounds of rejections of claims 1-9, 15-18 and 20-25 under 35 U.S.C. 103 necessitated by Applicant’s amendment are established in the instant office action as set forth in detail below.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 1/10/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-9, 18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over US20150270743 to Orthlieb et al. (hereinafter “Orthlieb”), in view of US20050203761 to Barr et al. (hereinafter “Barr”), provided in the 1/10/22 IDS.

	As per claim 1, Orthlieb discloses a method (Orthlieb, see abstract) comprising: receiving, by a power management system, sensor data regarding an operation of a primary power source, a secondary power source, an environmental regulation system and a plurality of electrically-powered sub-systems distinct from the environment regulation system (Orthlieb, see Fig. 2, [0078], [0015], and [0036] for receiving, by the system controller, sensor data regarding an operation of a primary power source, a 
	However, Barr in an analogous art discloses wherein the environmental regulation system configured to regulate a respective environment of each of the sub-systems (Barr, see Fig. 1, and its corresponding paragraphs), a first parameter indicating a priority of a respective sub-system relative to the other sub-systems (Barr, see [0016]), a second parameter indicating an amount of heat dissipated into the respective environment by the respective sub-system during operation (Barr, see Fig. 1, 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Barr into the method of Orthlieb. The modification would be obvious because one of the ordinary skill in the art would want to optimally balances power costs and performance of the loads (Barr, see [0016]).

	Claim 24 is a system claim corresponding to the method claim 1, it is therefore rejected under similar reasons set forth in the rejections of claim 1. Orthlieb further discloses one or more processors; and one or more non-transitory computer readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Orthlieb, see [0021] and [0090]).
		
	Claim 25 is a CRM claim corresponding to the method claim 1, it is therefore rejected under similar reasons set forth in the rejections of claim 1. Orthlieb further discloses one or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Orthlieb, see [0021] and [0090]).



	As per claim 3, the rejection of claim 1 is incorporated, Barr further discloses the environmental regulation system comprises a heating, ventilation and air conditioning (HVAC) system (Barr, see Fig. 1 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Barr into the method of Orthlieb. The modification would be obvious because one of the ordinary skill in the art would want to optimally balances power costs and performance of the loads (Barr, see [0016]).

As per claim 4, the rejection of claim 1 is incorporated, Barr further discloses modifying a temperature setting of the environmental regulation system (Barr, see [0024]-[0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Barr into the method of Orthlieb. The modification would be obvious because one of the ordinary skill in the art would want to optimally balances power costs and performance of the loads (Barr, see [0016]).


	As per claim 6, the rejection of claim 1 is incorporated, Barr further discloses selecting a subset of the sub-systems (Barr, see [0016]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Barr into the method of Orthlieb. The modification would be obvious because one of the ordinary skill in the art would want to optimally balances power costs and performance of the loads (Barr, see [0016]).

	As per claim 7, the rejection of claim 6 is incorporated, Barr further discloses reducing the consumption of electrical power by the subset of the sub-systems comprises switching off the subset of the sub-systems (Barr, see [0016]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Barr into the method of Orthlieb. The modification would be obvious because one of the 

	As per claim 8, the rejection of claim 7 is incorporated, Barr further discloses wherein the subset of the sub-systems is selected based on the second parameters of each of the sub-systems (Barr, see [0016]-[0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Barr into the method of Orthlieb. The modification would be obvious because one of the ordinary skill in the art would want to optimally balances power costs and performance of the loads (Barr, see [0016]).

As per claim 9, the rejection of claim 1 is incorporated, Barr further discloses wherein the subset of the sub-systems is selected based on a combination of the first, the second and the third parameters of each of the sub-systems (Barr, see Fig. 1, its corresponding paragraphs and [0012]-[0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Barr into the method of Orthlieb. The modification would be obvious because one of the ordinary skill in the art would want to optimally balances power costs and performance of the loads (Barr, see [0016]).


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Barr into the method of Orthlieb. The modification would be obvious because one of the ordinary skill in the art would want to optimally balances power costs and performance of the loads (Barr, see [0016]).

	As per claim 20, the rejection of claim 1 is incorporated, Orthlieb further discloses wherein the sensor data comprises an indication of an amount of electrical power provided by the secondary power source (Orthlieb, see [0028]-[0029] and [0032]).

	As per claim 21, the rejection of claim 1 is incorporated, Orthlieb further discloses the sensor data comprises an indication of a temperature of an environment of the sub-systems (Orthlieb, see [0036]). 

	As per claim 22, the rejection of claim 1 is incorporated, Orthlieb further discloses receiving, by the power management system from a computer system, a modification to at least one parameter set of the plurality of parameter sets, the modification being specified by a human operator (Orthlieb, see [0097] for human operator modifying priorities through a computer system), controlling, by the power management system based on the modification, the consumption of electrical power by the environmental 
	
	As per claim 23, the rejection of claim 1 is incorporated, Orthlieb further discloses receiving, by the power management system from a computer system, a command regarding an operation of the environmental regulation system and the sub-systems, the command being specified by a human operator (Orthlieb, see [0097] for human operator modifying temperature setpoints through a computer system), controlling, by the power management system, the consumption of electrical power by the environmental regulation system and the sub-systems in accordance with the command (Orthlieb, see [0097], [0020], [0035]-[0036], [0043], and [0070]).	

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Orthlieb, in view of Barr, further in view of US20060260335 to Monturoro et al. (hereinafter “Monturoro”).

As per claim 5, the rejection of claim 4 is incorporated, the combination of Orthilieb and Barr does not explicitly disclose increasing the temperature setting of the environmental regulation system. However, Monturoro in an analogous art discloses increasing the temperature setting of the environmental regulation system (Monturoro, see [0096]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Monturoro into the above combination of Orthlieb and Barr. The modification would be obvious because one of the ordinary skill in the art would want to yield predictable result of energy saving by increasing the temperature setting so that the refrigeration system does not operate as frequently.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Orthlieb, in view of Barr, in view of US8674823 to Contario et al. (hereinafter “Contario”).

As per claim 15, the rejection of claim 1 is incorporated, the combination of Orthlieb and Barr does not explicitly disclose determining, based on the sensor data, a malfunction in the environmental regulation system; and responsive to determining the malfunction in the environmental regulation system, reducing a consumption of electrical power by a subset of the sub-systems. However, Contario in an analogous art discloses determining, based on the sensor data, a malfunction in the environmental regulation system (Contario, see Fig. 24 and its corresponding paragraphs for 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Contario into the above combination of Orthlieb and Barr. The modification would be obvious because one of the ordinary skill in the art would want to protect the equipment in the event of the failure of the environmental regulation system by reducing the consumption of power so that the equipment would not overheat (Contario, see Fig. 24 and its corresponding paragraphs).

As per claim 16, the rejection of claim 15 is incorporated, Contario further discloses the subset of the sub-systems is selected based on one of the first, the second and the third parameters of each of the sub-systems (Contario, see Fig. 24 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Contario into the above combination of Orthlieb and Barr. The modification would be obvious because one of the ordinary skill in the art would want to protect the equipment in the event of the failure of the environmental regulation system by reducing the consumption of power so that the equipment would not overheat (Contario, see Fig. 24 and its corresponding paragraphs).

As per claim 17, the rejection of claim 15 is incorporated, Contario further discloses wherein the subset of the sub-systems is selected based on a combination of the first, the second and the third parameters of each of the sub-systems (Contario, see Fig. 24 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Contario into the above combination of Orthlieb and Barr. The modification would be obvious because one of the ordinary skill in the art would want to protect the equipment in the event of the failure of the environmental regulation system by reducing the consumption of power so that the equipment would not overheat (Contario, see Fig. 24 and its corresponding paragraphs).

Allowable Subject Matter
Claims 10-11 and 19 are allowed.
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117